DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, claims 1-21 in the reply filed on 09/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "more structs, in line 5" and “a plurality of structs, in line 14” renders the claim indefinite because it is unclear whether the limitation(s) are the similar to one another or not?
Regarding claim 1, the phrase "a plurality of struts, in line 4" and “a plurality of structs, in line 14” renders the claim indefinite because it is unclear whether the limitation(s) are the similar to one another?
Claims 2-14 are dependent of claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashscroft et al. (2015/0351493—hereinafter, Ashcroft).

Regarding claim 1, Ashcroft discloses a sole (fig.45/53, par [0250]) for an article of footwear, the sole comprising: a three-dimensional mesh (par [0254], fig.51C) comprising: a plurality of interconnected unit cells (fig.47B shows cells 762, par [0251]), each interconnected unit cell comprising a plurality of struts (505) defining a three-dimensional shape and a plurality of nodes (510) at which one or more struts are connected; a top surface; and a bottom surface opposite the top surface, the bottom surface defined at least partially by a plurality of the nodes, wherein each of the plurality of nodes defining the bottom surface comprises a platform, the platform comprising: a top platform surface, a bottom platform surface, a side surface connecting the top platform surface and the bottom platform surface, and a plurality of struts directly connected to the top platform surface (see the annotated figure below).


    PNG
    media_image1.png
    372
    560
    media_image1.png
    Greyscale

Regarding claims 2-7, Ashcroft discloses the sole of claim 1, wherein the side surface of two directly adjacent nodes defining the bottom surface are not connected via a strut at the bottom surface (fig.49-50 and Fig.49A show the platform having a thickness which side of platform, furthermore, the struts are not connected to the bottom surface of the platform); wherein the side surface of two directly adjacent nodes defining the bottom surface are not connected to each other at the bottom surface (fig.49A shows the bottom surface of each node of the plurality nodes do not connect to one another); 
wherein the plurality of nodes defining the bottom surface do not comprise a strut connected to the side surface of the platform (fig.49-50 and Fig.49A show the platform having a thickness which side of platform, furthermore, the struts are not connected to the bottom surface of the platform); the plurality of struts directly connected to the top platform surface do not define a portion of the side surface of the platform (fig.49A shows the struts connecting to the top platform surface of the platform); wherein the top platform surface comprises a top perimeter edge, the bottom platform surface comprises a bottom perimeter edge, and the side surface connects the top perimeter edge and the bottom perimeter edge (fig.49-50 and Fig.49A show the platform having a thickness and side disposed between the top and bottom  platform perimeter and surfaces); wherein the top platform surface comprises a central area in which the plurality of struts are directly connected to the top platform surface, and a perimeter area disposed around the central area (fig.51A shows a plurality of struts directly connected to the top platform surface of element 740; and the perimeter of the element 740 surrounding the center area of the top platform).



Regarding claims 10-12, Ashcroft discloses wherein the plurality of nodes defining the bottom surface comprise: a first node comprising a first platform comprising a first bottom platform surface (fig.51A shows a plurality of struts directly connected to the top platform surface of element 740 at the heel portion of the footwear; and the perimeter of the element 740 surrounding the center area of the top platform), a second node directly adjacent the first node and comprising a second platform comprising a second bottom platform surface, and a third node directly adjacent the second node and comprising a third platform comprising a third bottom platform surface, wherein the third bottom platform surface and the second bottom platform surface form a continuous integrally formed surface (fig.51A); wherein the bottom surface of the three-dimensional mesh is further defined by a skin comprising: a top skin surface, a bottom skin surface opposite the top skin surface, and a plurality of struts for a plurality of unit cells directly connected to the top skin surface, wherein the continuous integrally formed surface defines a portion of the bottom skin surface fig.51(A-C); wherein the skin and the first node are not connected to each other at the bottom surface of the three-dimensional mesh (fig.51A)
Regarding claims 13-14, Ashcroft discloses the sole of claim 1, further comprising an outsole coupled to the bottom platform surface of the plurality of nodes defining the bottom surface of the three-dimensional mesh (par [0126] states that fig.51A shows a midsole and fig.66B shows the outsole disposed outer of the midsole); wherein the bottom platform surface comprises a flat surface (Fig.51D, fig.34A-D).

Regarding claim 15, Ashcroft discloses a sole for an article of footwear (fig.49A above-51A-D), the sole comprising: a three-dimensional mesh comprising: a plurality of interconnected unit cells, each interconnected unit cell comprising a plurality of struts defining a three-dimensional shape and a plurality of nodes at which one or more struts are connected; a top surface; and a bottom surface opposite the top surface (fig.49A above), the bottom surface defined by a first skin (fig.51A shows a plurality of flat skin like 740), a second skin, and a plurality of the nodes, wherein the first skin comprises: a first top skin surface, a first bottom skin surface opposite the first top skin surface, and a plurality of struts for a plurality of the unit cells directly connected to the first top skin surface (fig.51A-D), wherein the second skin comprises: a second top skin surface, a second bottom skin surface opposite the second top skin surface, and a plurality of struts for a plurality of the unit cells directly connected to the second top skin surface, wherein each of the plurality of nodes defining the bottom surface comprises a platform, the platform comprising: a top platform surface and a bottom platform surface opposite the top platform surface, and wherein the first skin, the second skin, and the plurality of nodes are not connected to each other at the bottom surface of the three-dimensional mesh (fig.51A-D).
Regarding claims 16-21, Ashcroft discloses the sole of claim 15, wherein the first skin is located in a forefoot portion of the three-dimensional mesh and the second skin is located in a heel portion of the three-dimensional mesh (fig.51A); wherein the first skin is located in a first high-wear area on the bottom surface of the three-dimensional mesh and the second skin is located in a second high-wear area on the bottom surface of the three-dimensional mesh (fig.51A); wherein the first skin comprises a portion located on a lateral side of the bottom surface of the three-dimensional mesh and the second skin comprises a portion located on a medial side of the bottom surface of the three-dimensional mesh (fig.51A); further comprising an outsole coupled to the first bottom skin surface, the second bottom skin surface (par [0126] states that fig.51A shows a midsole and fig.66B shows the outsole disposed outer of the midsole), and the bottom platform surface of the platforms (fig.34A-D); further comprising an outsole coupled to the first bottom skin surface and the second bottom skin surface (fig.66B); wherein the outsole comprises a first outsole piece directly coupled to the first bottom skin surface and a second outsole piece directly coupled to the second bottom skin surface (fig.66B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashscroft et al. (2015/0351493—hereinafter, Ashcroft).
Regarding claims 8-9, Ashcroft discloses the sole of claim 1, wherein the plurality of nodes defining the bottom surface comprise: a first node comprising a first platform comprising a first bottom platform surface having a first surface area (fig.51A shows a plurality of struts directly connected to the top platform surface of element 740 at the heel portion of the footwear; and the perimeter of the element 740 surrounding the center area of the top platform), and a second node directly adjacent the first node and comprising a second platform comprising a second bottom platform surface having a second surface area (fig.51A shows a plurality of struts directly connected to the top platform surface of element 740 at the toe portion of the footwear; and the perimeter of the element 740 surrounding the center area of the top platform); further comprising a third node directly adjacent the second node and comprising a third platform comprising a third bottom platform surface having a third surface area (fig.51A shows a plurality of struts directly connected to the top platform surface of element 740 at the heel portion of the footwear; and the perimeter of the element 740 surrounding the center area of the top platform, which is opposite of the first node).  But Ashcroft does not disclose the second surface area of the second node is 10% or more greater than the first surface area of the first node and a third surface area 10% or more greater than the second surface area.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different surface area of the node in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732